Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed via RCE on 6/16/2021. Claims 1-5, 8-12, 14-18 and 20-22 are pending in the application and have been examined. Claim 1-3, 5, 10-12 and 15-17 have been amended. Claim 6 has been cancelled. Claims 21-22 have been added.

Continued Examination under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 6/16/2021 has been entered.

Response to Arguments
Applicant’s arguments on 35 U.S.C 103: 
Applicant’s arguments filed 6/16/2021, with respect to the rejection(s) of claims 1-5, 8-12, 14-18 and 20-22 have been fully considered.

Applicant Argument:
On page 11/12 of Remarks, the applicant argues that the cited references (“Baldwin”, “Bromenshenkel” and “Volack”) do not describe: 
identifying a subset of potential actions to suggest to the user based on profile attributes associated with a user account of the user, wherein the subset of potential actions includes the particular action, and wherein the particular action is associated with a plurality of assigned priority scores; determining priority scores for the subset of potential actions, wherein the determining includes selecting, for the particular action, a particular priority score from the plurality of assigned priority scores based on the profile attributes associated with the user account; and selecting the particular action, from the subset of potential actions, based on the priority scores;

Examiner Response to Argument:
The Applicant did not discuss the references applied against the amended limitations, explaining how the amended limitations distinguish from the references.  The Applicant argues that the cited references do not describe the amended limitations. 
The examiner respectfully disagrees. The Baldwin reference teaches some of the amended limitation such as identifying a subset of potential actions to suggest to the user   based on profile attributes associated with a user account of the user, wherein the subset of potential actions includes the particular action; determining priority scores for the subset of potential actions, selecting the particular action, from the subset of potential actions, based on the priority scores (See Para 0038; para 0039; Para 0043; Para 0049); While Baldwin teaches wherein a particular action is associated with a plurality of priority scores and selecting a particular priority score from the plurality of priority scores, Baldwin does not explicitly disclose that the plurality of priority scores are a plurality of assigned priority scores and  selecting, for the particular action, a particular priority score from the plurality of assigned priority scores based on the profile attributes associated with the user account
Therefore, the prior rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Brito et al. Publication No. US 2020/0348802 A1.  – See Rejection for claim 1 for more details. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. Publication No. US 2014/0089320 A1 (Baldwin hereinafter) in view of Brito et al. Publication No. US 2020/0348802 A1 (Brito hereinafter) and Volach et al. Publication No. US 2016/0057179 A1 (Volach hereinafter).



Regarding claim 1,
Baldwin teaches a method, comprising:
in response to an access request from a user device (Para 0020 - the system 100 may receive a request from the user 104 in order to access a e-mail service, which the request includes user name and password associated with the user profile), selecting, in real-time by a server system, a particular action to suggest to a user of the user device (Para 0043 - the suggestion module 235 may access user profile information associated with many users to identify events for suggesting to many target users; and Para 0019 - the user name and password are communicated to the account manager 215, which verifies that the user name and password correspond to an account maintained by the system) including by:
identifying a subset of potential actions to suggest to the user (Para 0038 - the suggestion generator 300 produces suggestions for the target user by identifying a pool of candidate objects) based on profile attributes associated with a user account of the user, wherein the subset of potential actions includes the particular action (Para 0043 - the suggestion module 235 may access user profile information associated with many users to identify events for suggesting to many target users), and wherein the particular action is associated with a plurality of […] priority scores (Para 0038 - the suggestion generator 300 then scoring the candidate objects to determine candidate objects most relevant to the target user)
determining priority scores for the subset of potential actions, wherein the determining includes selecting, for the particular action, a particular priority score from the plurality of […] priority scores based on the profile attributes associated with the user account (Para 0039 - the score generator 320 generates relevance scores for different types of candidate suggestion objects. The relevance scores are based on attributes of the target user and attributes of the candidate suggestion objects. For example, the relevance score associated with a candidate event is higher if the candidate event is associated with a location within a specified distance of a distance in the target user's user profile, if the descriptive data associated with the event includes one or more interests included in the target user's user profile or if there are other similarities between data associated with the target user and data associated with the candidate event)
selecting the particular action, from the subset of potential actions, based on the priority scores (Para 0049 - Based on the relevance scores, one or more suggested events from the candidate events are selected in order to suggest to the target user)
providing, by the server system, a message indicative of the particular action to the user device (Para 0049 - a description of the suggested event is provided 
Baldwin does not explicitly disclose

the particular action is associated with a plurality of assigned priority scores; and selecting, for the particular action, a particular priority score from the plurality of assigned priority scores based on the profile attributes associated with the user account.

based on an access method used to send the access request, selecting, by the server system, a particular presentation format to use to suggest the particular action to the user.

sending the message indicative of the particular action to the user device such that, when presented via the user device, the message is depicted using the particular presentation format.

Brito teaches:

the particular action is associated with a plurality of assigned priority scores; and selecting, for the particular action, a particular priority score from the plurality of assigned priority scores based on the profile attributes associated with the user account (Para 0018 – generate relevance scores for each of a plurality of processing actions; Para 0151 - processing actions having the highest relevance score (e.g., the defined quantity of processing scores having the highest relevance scores) are then selected for inclusion within the contextual processing action list to be presented to the user via the group-based communication interface presented via the client device 102-106; and Para 0158 – an administrative user may manually assign weights to particular processing actions to be recommended to users. Thus, when relevance scores for processing action to be determined, the weighting assigned by the administrative user may cause a particular processing action to receive a higher relevance score (and thus the processing action may be more likely to be determined to be a most-recommended processing action that is displayed within the contextual processing action list)).
Baldwin and Brito are analogous art because they are from a similar field of endeavor in the suggesting actions providing techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Brito. The 
Volach teaches:

based on an access method used to send the access request, selecting, by the server system, a particular presentation format to use to suggest the particular action to the user and sending the message indicative of the particular action to the user device such that, when presented via the user device, the message is depicted using the particular presentation format (Para 0120-122 and Fig(s) 4-5 - in response to receive an interaction request from a caller (for example, user A) in order to interact with user B, depending on the decision of user B (to refuse or accept the interaction), the server 120 generates and sends an appropriate response message to the caller A in a format compatible with the interaction application which is used to send the request by the caller A. For example, if the recipient B refuses the interaction, the server generates and sends the appropriate response message to let the caller A know that the requested interaction has been refused by the recipient B. In contrary, if the recipient B accepts the interaction, the server will begin to perform steps 507-511 for Fig. 4 to send to the caller a suggestion for a particular communication application to be used during the interaction between the users A and B, where the suggested message includes suggest a particular action to the user (such as a list of recommendations, for example: “YES” or “NO”, in order to determine whether the user accepts or refuses the suggestion, so the caller A can select a particular action (“YES” or “NO”) from the list of recommendations to perform in order to send a confirmation to the server 120 as showed at steps 601-609 of Fig. 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Volach. The motivation for doing so is to generate and provide an appropriate message in a format compatible with the interaction application which is used by the users.

Regarding claim 2, the method of claim 1,
Baldwin teaches wherein the selecting the particular action further includes:
accessing the profile attributes associated with the user account (Para 0021 - Data from the store 205, wherein includes information of profile users, is used by the suggestion module 235 to identify events likely to be of interest to a user), wherein the profile attributes are updated in real-time based on activity associated with the user account (Para 0028 - The system 100 may also store information related to the actions of users and other entities. For example, when the social networking system 100 receives information that a user has taken a particular action, an action object is generated for that action. The action object indicates the type of action taken by the user and the objects related to that action. For example, if a user dines at a particular restaurant, an action object may be generated identifying the user, the restaurant, the time of dining, the other dinner companions etc. The action objects may be logged in the action log 230).
filtering a set of potential actions based on the profile attributes of the user account to identify the subset of potential actions to suggest to the user (Para 0038 - the suggestion generator 300 selects a pool of candidate events based on information about the target user and information about various events. Information used for selection of candidate events may include event location, event attendee information, event organizer information, the target user's location, descriptive data associated with the event, the target user's interests, etc.).


Regarding claim 3, the method of claim 1,
Baldwin teaches
Wherein, for one or more of the subset of potential actions, the priority scores are propensity scores (Para 0035 - candidate events may be determined based on a measure of their relevance to the target user. This measure of relevance may be computed as an "affinity" score between the candidate objects and the target user), wherein the determining the priority scores for one or more of the subset of potential actions includes applying a machine learning model to generate the propensity scores (Para 0038 - the candidate events are scored using machine-learned models. Based on the scores associated with the candidate events, a subset of the candidate events are identified).

Regarding claim 5, the method of claim 1,
Baldwin does not explicitly disclose
wherein each of the subset of potential actions is associated with at least one assigned priority score (Para 0038 - Based on the scores associated with the candidate events, a subset of the candidate events are identified and event invitations to the identified subset are sent to the target user. For example, invitations to the highest-scored candidate events are sent).
Brito teaches:

wherein each of the subset of potential actions is associated with at least one assigned priority score (Para 0158 – an administrative user may manually assign weights to particular processing actions to be recommended to users. Thus, when relevance scores for processing action to be determined, the weighting assigned by the administrative user may cause a particular processing action to receive a higher relevance score (and thus the processing action may be more likely to be determined to be a most-recommended processing action that is displayed within the contextual processing action list)).
Baldwin and Brito are analogous art because they are from a similar field of endeavor in the suggesting actions providing techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Brito. The motivation for doing so is to recommend one or more specific processing actions to a user based at least in part on the user's activity in interacting with a group-based communication platform of a system.


Regarding claim 8, the method of claim 1,
Baldwin teaches
wherein the user device is a mobile communication device, wherein the access request indicates that a software application executing on the mobile communication device was used as the access method to send the access request (Para 0015 - A client device 105 may execute an application, for example, a browser application that allows a user 104 of the client device 105 to provide information to the social networking system 100).


Regarding claim 9, the method of claim 1,
Baldwin teaches
wherein the providing the message indicative of the particular action to the user device includes providing a plurality of potential actions to the user device such that (Para 0038 - invitations to the highest-scored candidate events are sent or invitations to the candidate events having a score equaling or exceeding a threshold are sent), when depicted via the user device, the plurality of potential actions are presented in positions based on corresponding priority scores for the plurality of potential actions (Para 0030 
Baldwin does not explicitly disclose

when depicted via the user device, the plurality of potential actions are presented in positions based on corresponding priority scores for the plurality of potential actions.

Brito teaches:

when depicted via the user device, the plurality of potential actions are presented in positions based on corresponding priority scores for the plurality of potential actions (Para 0057 – the actions presented to a user within the contextual processing action list may be organized in accordance with one or more suggestion algorithms such that a most-suggested/recommended processing action is presented at a top of the contextual processing action list, and other alternative app actions may be presented lower (e.g., reflecting a lower priority) within the contextual processing action list).
Baldwin and Brito are analogous art because they are from a similar field of endeavor in the suggesting actions providing techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Brito. The motivation for doing so is to recommend one or more specific processing actions to a user based at least in part on the user's activity in interacting with a group-based communication platform of a system.

Regarding claim 10,
Baldwin teaches a non-transitory, computer-readable medium having instructions stored thereon that are executable by a server system to perform operations comprising:
in response to an access request from a user device (Para 0020 - the system 100 may receive a request from the user 104 in order to access a e-mail service, which the request includes user name and password associated with the user , selecting, in real-time, a particular action, from a set of potential actions, to suggest to a user of the user device (Para 0043 - the suggestion module 235 may access user profile information associated with many users to identify events for suggesting to many target users; and Para 0019 - the user name and password are communicated to the account manager 215, which verifies that the user name and password correspond to an account maintained by the system) including by:
identifying a subset of potential actions to suggest to the user (Para 0038 - the suggestion generator 300 produces suggestions for the target user by identifying a pool of candidate objects) based on profile attributes associated with a user account of the user, wherein the subset of potential actions includes the particular action (Para 0043 - the suggestion module 235 may access user profile information associated with many users to identify events for suggesting to many target users), and wherein the particular action is associated with a plurality of […] priority scores (Para 0038 - the suggestion generator 300 then scoring the candidate objects to determine candidate objects most relevant to the target user)
determining priority scores for the subset of potential actions, wherein the determining includes selecting, for the particular action, a particular priority score from the plurality of […] priority scores based on the profile attributes associated with the user account (Para 0039 - the score generator 320 generates relevance scores for different types of candidate suggestion objects. The relevance scores are based on attributes of the target user and attributes of the candidate suggestion objects. For example, the relevance score associated with a candidate event is higher if the candidate event is associated with a location within a specified distance of a distance in the target user's user profile, if the descriptive data associated with the event includes one or more interests included in the target user's user profile or if there are other similarities between data associated with the target user and data associated with the candidate event)
selecting the particular action, from the subset of potential actions, based on the priority scores (Para 0049 - Based on the relevance scores, one or more suggested events from the candidate events are selected in order to suggest to the target user)
sending, to the user device, a message that indicates the particular action (Para 0049 - a description of the suggested event is provided to the target user via a client device 105, allowing the user to interact with the description to accept or reject the suggested event, For example, the description of a suggested concert event includes a message indicating that the concert has been suggested because the target user has frequently listened to music by an artist associated with the concert, allowing the user to easily join a suggested event) 
Baldwin does not explicitly disclose
the particular action is associated with a plurality of assigned priority scores; and selecting, for the particular action, a particular priority score from the plurality of assigned priority scores based on the profile attributes associated with the user account.
based on an access method used to send the access request, selecting a particular presentation format to use to suggest the particular action to the user.
sending, to the user device, a message that indicates  the specific action such that, when presented via the user device, the message is depicted using the particular presentation format.

Brito teaches:

the particular action is associated with a plurality of assigned priority scores; and selecting, for the particular action, a particular priority score from the plurality of assigned priority scores based on the profile attributes associated with the user account (Para 0018 – generate relevance scores for each of a plurality of processing actions; Para 0151 - processing actions having the highest relevance score (e.g., the defined quantity of processing scores having the highest relevance scores) are then selected for inclusion within the contextual processing action list to be presented to the user via the group-based communication interface presented via the client device 102-106; and Para 0158 – an administrative user may manually assign weights to particular processing actions to be recommended to users. Thus, when relevance scores for processing action to be determined, the weighting assigned by the administrative user may cause a particular processing action to receive a higher relevance score (and thus the processing action may be more likely to be determined to be a most-recommended processing action that is displayed within the contextual processing action list)).
Baldwin and Brito are analogous art because they are from a similar field of endeavor in the suggesting actions providing techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Brito. The motivation for doing so is to recommend one or more specific processing actions to a user based at least in part on the user's activity in interacting with a group-based communication platform of a system (Brito, Abstract).

Volach teaches:

based on an access method used to send the access request, selecting a particular presentation format to use to suggest the particular action to the user and sending, to the user device, a message that indicates  the particular action such that, when presented via the user device, the message is depicted using the particular presentation format (Para 0120-122 and Fig(s) 4-5 - in response to receive an interaction request from a caller (for example, user A) in order to interact with user B, depending on the decision of user B (to refuse or accept the interaction), the server 120 generates and sends an appropriate response message to the caller A in a format compatible with the interaction application which is used to send the request by the caller A. For example, if the recipient B refuses the interaction, the server generates and sends the appropriate response message to let the caller A know that the requested interaction has been refused by the recipient B. In contrary, if the recipient B accepts the interaction, the server will begin to perform steps 507-511 for Fig. 4 to send to the caller a suggestion for a particular communication application to be used during the interaction between the users A and B, where the suggested message includes suggest a particular action to the user (such as a list of recommendations, for example: “YES” or “NO”, in order to determine whether the user accepts or refuses the suggestion, so the caller A can select a particular action (“YES” or “NO”) from the list of recommendations to perform in order to send a confirmation to the server 120 as showed at steps 601-609 of Fig. 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Volach. The motivation for doing so is to generate and provide an appropriate message in a format compatible with the interaction application which is used by the users.


Regarding claim 11, 
Claim 11 is analyzed and interpreted as a non-transitory, computer-readable medium of claim 2.


Regarding claim 12, 

Claim 12 is analyzed and interpreted as a non-transitory, computer-readable medium of claim 3.



Regarding claim 14, the non-transitory, computer-readable medium of claim 10,
Baldwin teaches
monitoring activity associated with the user account (Para 0028 - The action log 230 of the social networking system 100  may also track the actions taken by users).
in response to detecting one or more actions associated with the user account, updating the profile attributes associated with the user account in real-time to indicate that the one or more actions have been performed (Para 0028 - when the social networking system 100 receives information that a user has taken a particular action, an action object is generated for that action. The action object indicates the type of action taken by the user and the objects related to that action. For example, if a user dines at a particular restaurant, an action object may be generated identifying the user, the restaurant, the time of dining, the other dinner companions etc)



Regarding claim 15,
Baldwin teaches a system, comprising: at least one processor and  a non-transitory, computer-readable medium having instructions stored thereon that are executable by the at least one processor to cause the system to:
receive, from a client device, an access request to access a service provided by the system (Para 0020 - the system 100 may receive a request from the user 104 in order to access an e-mail service, which the request includes user name and password associated with the user profile), wherein the access request identifies a user account associated with a user of the service (Para 0018-0019 - The communication server 210 receives information from the client devices 105 and provides it to components of the social networking system 100. For example, when the communication server 210 receives the e-mail service request, the user name and password associated with the service request are communicated to the account manager 215, which verifies that the user name and password correspond to an account maintained by the system).
in response to the access request, access a set of potential actions to suggest to the user (Para 0024 - Information received by the communication server 210 may be associated with specific objects in the object store 220 based on the account verification performed by the account manager 215. For example, based on information from the received service request, a particular user profile and associated information of the user 104 that stored in store 205 are identified and based on the identified data, the system access a set of events for suggesting to the user as showed at Para 0032 and 0043-0045: the suggestion module 235 
select, in real-time following the access request, a particular action, from the set of potential actions, to provide to the client device (Para 0049 – based on the user profile information, which is identified from the user name and password associated with the service request, and selected candidate events information, one or more suggested events are selected from the candidate events and the suggested events are presented to the target user), wherein the selecting includes: 
accessing a database that includes profile attributes associated with the user account of the user (Para 0021 - Data from the store 205, wherein includes information of profile users, so based on the user name and password, a particular of the requested user with associated attributes information is identified and used by the suggestion module 235 to identify events likely to be of interest to a user), wherein the profile attributes include information indicative of activity associated with the user account within a particular time period (Para 0028 - The system 100 may also store information related to the actions of users and other entities. For example, when the social networking system 100 receives information that a user has taken a particular action, an action object is generated for that action. The action object indicates the type of action taken by the user and the objects related to that action. For example, if a user dines at a particular restaurant at a particular time period, the user profile may updated with associated attributes data as the name and location of the restaurant, the time of dining, the other dinner companions etc.; and Para 0041 - the candidate filter 315 uses criteria accounting for attributes of the target user and for attributes of the candidate objects to select candidate objects).
Identifying, from the set of potential actions, a subset of potential actions to suggest to the user (Para 0038 - the suggestion generator 300 produces suggestions for the target user by identifying a pool of candidate objects) based on profile attributes associated with a user account of the user, wherein the subset of potential actions includes the particular action (Para 0043 - the suggestion module 235 may access user profile information associated with many users to identify events for suggesting to many target users), and wherein the particular action is associated with a plurality of […] priority scores (Para 0038 - the suggestion generator 300 then scoring the candidate objects to determine candidate objects most relevant to the target user)
determining priority scores for the subset of potential actions, wherein the determining includes selecting, for the particular action, a particular priority score from the plurality of […] priority scores based on the profile attributes associated with the user account (Para 0039 - the score generator 320 generates relevance scores for different types of candidate suggestion objects. 
selecting the particular action, from the subset of potential actions, based on the priority scores (Para 0049 - Based on the relevance scores, one or more suggested events from the candidate events are selected in order to suggest to the target user)
send a message indicative of the particular action to the client device (Para 0049 - a description of the suggested event is provided to the target user via a client device 105, allowing the user to interact with the description to accept or reject the suggested event, For example, the description of a suggested concert event includes a message indicating that the concert has been suggested because the target user has frequently listened to music by an artist associated with the concert, allowing the user to easily join a suggested event).
Baldwin does not explicitly disclose

the particular action is associated with a plurality of assigned priority scores; and selecting, for the particular action, a particular priority score from the plurality of assigned priority scores based on the profile attributes associated with the user account.

based on an access method used to send the access request, select a particular presentation format to use to suggest the particular action to the user; and 
send a message indicative of the particular action to the client device such that, when presented via the client device, the message is depicted using the particular presentation format.

Brito teaches:

the particular action is associated with a plurality of assigned priority scores; and selecting, for the particular action, a particular priority score from the plurality of assigned priority scores based on the profile attributes associated with the user account (Para 0018 – generate relevance scores for each of a plurality of processing actions; Para 0151 - processing actions having the highest relevance score (e.g., the defined quantity of processing scores having the highest relevance scores) are then selected for inclusion within the contextual processing action list to be presented to the user via the group-based 
Baldwin and Brito are analogous art because they are from a similar field of endeavor in the suggesting actions providing techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Brito. The motivation for doing so is to recommend one or more specific processing actions to a user based at least in part on the user's activity in interacting with a group-based communication platform of a system (Brito, Abstract).
Volach teaches:

based on an access method used to send the access request, select a particular presentation format to use to suggest the particular action to the user; and send a message indicative of the particular action to the client device such that, when presented via the client device, the message is depicted using the particular presentation format (Para 0120-122 and Fig(s) 4-5 - in response to receive an interaction request from a caller (for example, user A) in order to interact with user B, depending on the decision of user B (to refuse or accept the interaction), the server 120 generates and sends an appropriate response message to the caller A in a format compatible with the interaction application which is used to send the request by the caller A. For example, if the recipient B refuses the interaction, the server generates and sends the appropriate response message to let the caller A know that the requested interaction has been refused by the recipient B. In contrary, if the recipient B accepts the interaction, the server will begin to perform steps 507-511 for Fig. 4 to send to the caller a suggestion for a particular communication application to be used during the interaction between the users A and B, where the suggested message includes suggest a particular action to the user (such as a list of recommendations, for example: “YES” or “NO”, in order to determine whether the user accepts or refuses the suggestion, so the caller A can select a particular action (“YES” or “NO”) from the list of recommendations to perform in order to send a confirmation to the server 120 as showed at steps 601-609 of Fig. 5).



Regarding claim 16, 

Claim 16 is analyzed and interpreted as a system of claim 3.

Regarding claim 17, 

Claim 17 is analyzed and interpreted as a system of claim 5.

Regarding claim 20, 

Claim 20 is analyzed and interpreted as a system of claim 14.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Brito and Volach, and further in view of Du et al. Publication No. US 2020/0033144 A1 (Du hereinafter).

Regarding claim 4, the method of claim 3,
Baldwin teaches

wherein the machine learning model is an ensemble model based on a decision tree (Para 0040 -  variety of machine-learned methods may be used to output an accurate relevance score (or probability value), including clustering, neural networks, Bayesian classification, decision-trees, etc.).

Baldwin does not explicitly disclose

wherein the machine learning model is an ensemble model based on a gradient-boosted decision tree.



wherein the machine learning model is an ensemble model based on a gradient-boosted decision tree (Para 0036 – the recommendation model can include a machine learning model, wherein the "machine-learning model" can include a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn to generate outputs that reflect patterns and attributes of the known data. For instance, a machine-learning model can include a decision tree (e.g., a gradient boosted decision tree)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Du. The motivation for doing so is to generate a recommended event sequence using a recommendation model trained based on a plurality of historical event sequences.

Claims 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin in view of Brito and Volach, and further in view of Bromenshenkel et al. Publication No. US 2013/0104058 A1 (Bromenshenkel hereinafter).
Regarding claim 18, the system of claim 15,
Baldwin teaches
receive an indication that the user has initiated the particular action; in response to the indication, update the profile attributes associated with the user account to generate updated profile attributes, wherein the updated profile attributes indicate that the user has initiated the particular action (Para 0032 - If the target user accepts the invitation to the concert, such as via a client device 105, the acceptance is communicated back to the system 100, which stores an action in the action log 230 indicating acceptance of the invitation as an updated profile attributes of the target user)
based on the updated profile attributes, determine an updated action to suggest to the user (Para 0038 - If the target user accepts an invitation to a suggested event, the acceptance may be used by the suggestion generator 300 to improve subsequent selection of events)
Baldwin does not explicitly disclose

based on the updated profile attributes, determine, in real-time, an updated action to suggest to the user, wherein the updated action differs from the particular action.

Bromenshenkel teaches:

based on the updated profile attributes, determine, in real-time, an updated action to suggest to the user, wherein the updated action differs from the particular action (Para 0032 and Fig. 2A,C – when the user selects the suggested action arrow 282, this information is updated by the system so the user is presented with three new arrows 284, 286, and 288, representing a new set of updated suggestion actions).

Baldwin and Bromenshenkel are analogous art because they are from a similar field of endeavor in the suggesting actions providing techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Bromenshenkel. The motivation for doing so is to provide techniques for suggesting real-time actions to users of an immersive virtual environment based on previous user actions (Bromenshenkel, Abstract)


Regarding claim 21, the method of claim 1,
Baldwin teaches
subsequent to the providing the message indicative of the particular action to the user device, receiving, by the server system, an indication that the user has initiated the particular action and in response to the indication, updating, by the server system, the profile attributes associated with the user account to generate updated profile attributes, wherein the updated profile attributes indicate that the user has initiated the particular action (Para 0032 - the suggestion module 235 may determine that a target user, Jeff, is likely to be interested in a band, The Stoning Rolls, and presents Jeff with a suggested action to attend a local Stoning Rolls concert based on this determination. And then, subsequent to the providing the suggested action to the target user Jeff, if the Jeff accepts the invitation to the concert, such as via a client device 105, the acceptance is communicated back to the system 100, which stores an action in the action log 230 indicating acceptance of the invitation as an updated profile attributes of the target user)
based on the updated profile attributes, selecting an updated action to suggest to the user (Para 0038 - If the target user Jeff accepts an invitation to the suggested event, the acceptance may be used by the suggestion generator 300 to improve subsequent selection of events)
Baldwin does not explicitly disclose

based on the updated profile attributes, determine, in real-time, an updated action to suggest to the user, wherein the updated action differs from the particular action.

Bromenshenkel teaches:

based on the updated profile attributes, selecting, in real-time by the server system, an updated action to suggest to the user, wherein the updated action differs from the particular action (Para 0032 and Fig. 2A,C – when the user selects the suggested action arrow 282, this information is updated by the system so the user is presented with three new arrows 284, 286, and 288, representing a new set of updated suggestion actions).

Baldwin and Bromenshenkel are analogous art because they are from a similar field of endeavor in the suggesting actions providing techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baldwin to include the teachings of Bromenshenkel. The motivation for doing so is to provide techniques for suggesting real-time actions to users of an immersive virtual environment based on previous user actions (Bromenshenkel, Abstract)


Regarding claim 22, 

Claim 22 is analyzed and interpreted as a non-transitory, computer-readable medium of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445